DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered. Claims 1, 11, 20-21, and 24 have been amended. Claims 2-3, 10, 14, and 16-17 are cancelled. Claims 1, 4-9, 11-13, 15, and 18-24 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 5, 2021 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant highlights various claim limitations and references the details of the machine learning and training of the models to assert that the abstract ideas are integrated into a practical application (pages 13-16 of Applicant’s response). The Examiner respectfully disagrees. The claimed data gathering and analysis speak to details of the abstract ideas (as explained in the rejection). While the independent claims present details of the input and output of two models for training purposes, these details exemplify typical machine learning and 
[0047] The machine learning model 112 may be a regression-based model that accepts the data identified in step 202 as input data. The machine learning model 112 may be of any suitable form, and may include, for example, a neural network or deep neural network. The machine learning model 112 may compute the estimate as a function of the period of time and one or more variables indicated in the input data. This function may be learned by training the machine learning model 112 with training sets.

Regarding the art rejections, the art rejections have been withdrawn in response to Applicant’s arguments and claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11-13, 15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to assessing operating hours of a merchant 

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 4-9, 21-24), Apparatus (claims 11-13, 15, 18-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite determining operating hours of a target merchant based on a cessation of payment transactions outside the operating hours; identifying one or more merchants other than the target merchant having one or more common characteristics with the target merchant; obtaining transactional data indicating customer transactions at the one or more merchants other than the target merchant, the customer transactions including customer transactions during a period of time not within the operating hours; inputting obtained transactional data and consumer traffic data, the obtained transactional data including a particular period of time associated with customer transactions; computing an estimate of potential customer transactions at the target merchant during the period of time not within the operating hours by processing input data including the obtained transactional data and the consumer traffic data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; determining whether a trigger condition has occurred, the trigger condition including a passage of a period of time; transmitting, to the target merchant, information indicating the computed estimate based on the determination that the trigger condition occurred so as to regulate a frequency at which the information is transmitted; receiving a new customer transaction during the period of time not within the operating hours; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial interactions, including advertising, marketing or sales activities or behaviors, and/or business relations).  Even though the claims recite use of a trained machine learning model, the use of the model is recited at a high level, which is simply application of an algorithm.  Aside from the general recitation in the preamble that the method is computer-implemented (claim 1 and its dependent claims) or performed using one or more processors that execute instructions stored in a memory (claim 11, its dependent claims, and claim 20), the claims gather information, perform analysis on this information to ultimately predict improved hours for a merchant, and convey related information (such as operating hour adjustment recommendations) to the merchant.  A human can gather information and perform the analysis in his/her mind or with pen and paper (i.e., mental process).  The analysis and conveyance of results are also part of an analysis of commercial interactions, sales activities or behavior, business relations, etc. (i.e., organizing human activity).  Providing access to a shared 

No – The method claims recite use of one or more processors.  The apparatus claims generally recite that the aforementioned abstract ideas are performed using one or more processors that execute instructions stored in a memory.  The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Spec: ¶ 65 – “A processor may be a central processing unit (CPU), a graphics processing unit (GPU), or any suitable types of processing unit”). 

Even if the trained machine learning model were interpreted as more than an algorithm, the use of a trained machine learning model would (at best) be a general link to technology and it would simply apply the abstract ideas at a high level of generality. The step of generating the trained machine learning model (e.g., recited in claim 24) is also a general link to technology. While the independent claims present details of the input and output of two models for training purposes, these details exemplify typical machine learning and training of models. The level of detail recited regarding the machine learning and training of models sets forth how machine learning is commonly used to train models and simply applies the particular data being analyzed for predicting improved operating hours for a merchant. This amounts to a general link to technology and the application of generic machine learning and training of models to the abstract ideas at a high level of generality. Applicant’s own Specification supports the Examiner’s assertions as follows:
“[0047] The machine learning model 112 may be a regression-based model that accepts the data identified in step 202 as input data. The machine learning model 112 may be of any suitable form, and may include, for example, a neural network or deep neural network. The machine learning model 112 may compute the estimate as a function of the period of time and one or more variables indicated in the input data. This function may be learned by training the machine learning model 112 with training sets.”

Receiving data via GPS signals (e.g., recited in the independent claims) is also an example of simple data gathering. It is also described as a known, general-purpose type of processing step, such as through use of GPS in a mobile device (e.g., see ¶ 27 of the Specification).

Additionally, even if the steps of identifying information, storing information (such as instructions), and transmitting information are seen as generally receiving, storing, and/or outputting data, these are examples of insignificant extra-solution activity. A similar analysis is made for receiving data from one or more external systems (as recited in claim 21).

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
…

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Applicant’s own Specification supports the Examiner’s assertions that the machine learning and training of models utilize known technology:
“[0047] The machine learning model 112 may be a regression-based model that accepts the data identified in step 202 as input data. The machine learning model 112 may be of any suitable form, and may include, for example, a neural network or deep neural network. The machine learning model 112 may compute the estimate as a function of the period of time and one or more variables indicated in the input data. This function may be learned by training the machine learning model 112 with training sets.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation "the selected period of time" in the “computing an estimate” limitation. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the selected period of time” will be interpreted as “the period of time not within the operating hours.” Appropriate correction is required.
Allowable Subject Matter
There are no pending art rejections. Claims 1, 4-9, 11-13, 15, and 18-24 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(b) (for claim 20) and § 101 (for all claims), set forth in this Office action, without broadening any aspect of the claims.
The following is a statement of reasons for the indication of allowable subject matter: Margolin (US 2014/0188568) in view of Lowery et al. (US 2017/0262784) in view of Calargun et al. (US 9,898,788) in view of Stern (US 2012/0161967) in view of Zennaro et al. (US 8,868,522) address most of the details of the claims, as explained in the art rejections presented in the Office action dated February 3, 2021. The claims additionally present specific details about the inputs and outputs of two trained models. While the prior art generally addresses the use of machine learning and the ability to train models was old and well-known in the art before Applicant’s effective filing date, the prior art does not teach or suggest the particular integration and ordered combination of all of the recited functionality in the specific manner claimed. Therefore, claims 1, 4-9, 11-13, 15, and 18-24 are deemed to recite subject matter that is allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683